COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 WILLIAM VIEIRA,                              §              No. 08-16-00100-CR

                     Appellant,               §                 Appeal from the

 v.                                           §               394th District Court

 THE STATE OF TEXAS,                          §           of Hudspeth County, Texas

                      State.                  §                 (TC# HU5706)

                                           §
                                         ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until November 21, 2016. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Bill D. Hicks, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before November 21, 2016.

       IT IS SO ORDERED this 9th day of November, 2016.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.